              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,                Case No. 19-CR-45-JPS
 v.

 DARIUS S. HALL,                                                   ORDER

                           Defendant.


       On March 5, 2019, the government filed a three-count Indictment

charging the defendant with violations of 18 U.S.C. §§ 371, 922(a)(6),

922(g)(3), 924(a)(2) and 2. (Docket #1). On May 23, 2019, the parties filed a

plea agreement indicating that the defendant agreed to plead guilty to

Count Three of the Indictment. (Docket #14).

       The parties appeared before Magistrate Judge David E. Jones on May

24, 2019, to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #16). The defendant entered a plea of guilty as to

Count Three of the Indictment. Id. After cautioning and examining the

defendant under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Jones determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #16 and #18).

       Thereafter, Magistrate Jones filed a Report and Recommendation

with this Court, recommending that: (1) the defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3) the
defendant be adjudicated guilty and have a sentence imposed accordingly.

(Docket #18). Pursuant to General L. R. 72(c) (E.D. Wis.), 28 U.S.C. §

636(b)(1)(B), and Federal Rules of Criminal Procedure 59(b) or 72(b) if

applicable, the parties were advised that written objections to that

recommendation, or any part thereof, could be filed within fourteen days

of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The Court has considered Magistrate Jones’ recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’ report and

recommendation (Docket #18) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 8th day of July, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 2 of 2
